Title: From George Washington to Lafayette, 4 April 1784
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My Dr Marqs—
Mount Vernon 4th April 1784.

I have no expectation, that this Letter will find you in France. Your favor of Novr to me, & of Deer to Congress, both announce your intention of making us a visit this Spring. On this hope I shall fully rely, & shall ardently long for the moment in which I can embrace you in America. Nothing could add more to the pleasure of this interview than the happiness of seeing Madame la Fayette with you, that I might have the honor of thanking her in person for the flattering letter she has been pleased to write to me; and to assure her of the sincerity of my wishes, & those of Mrs Washington; that she wou’d make Mount Vernon her home, while she stays in America.
Lest I should be disappointed of this gratification, I accompany this letter with another to the Marchioness; & if I could express to her half what I feel upon the occasion it would, if

twenty years could be taken from the number of my days, make you diligent at your Post—Adieu—it is unnecessary to tell you how much I am Yours &a &ca

G: Washington


P.S. I have received the plate, you were so obliging as to send me by Captain Barney; and thank you for your great attention to my request though I endeavoured to countermand it. I shall be at Philada the first of May, when & where, I will buy a Bill, & remit you for the cost of it.


G. W——n
